— Order of the Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered on September 7, 1988, denying defendant’s motion for a change of venue to Onondaga County and granting plaintiffs cross motion for an order retaining venue in New York County, unanimously affirmed, with costs and disbursements.
Defendant’s motion, insofar as based upon impropriety of venue (CPLR 510 [1]), is untimely (CPLR 511 [a]). Since defendant has not met its burden of setting forth the identities of the witnesses as well as the subject matter of their testimony to justify a change of venue for the convenience of witnesses (see, Stavredes v United Skates, 87 AD2d 502; CPLR 510 [3]), it was not an abuse of discretion for the IAS court to have denied the motion. Concur — Murphy, P. J., Sullivan, Wallach and Smith, JJ.